In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐1921 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

STEVE BRIGGINS, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 1:17‐cr‐00243‐1 — Elaine E. Bucklo, Judge. 
                     ____________________ 

    ARGUED JANUARY 24, 2019 — DECIDED MARCH 6, 2019 
                ____________________ 

   Before MANION, BRENNAN, and SCUDDER, Circuit Judges. 
    SCUDDER,  Circuit  Judge.  In  2017  Steve  Briggins  was  con‐
victed  of  robbing  multiple  banks  over  several  months.  This 
was  not  Briggins’s  first  foray  into  bank  robbery.  Eighteen 
years earlier, in 1999, Briggins was convicted of and sentenced 
for  ten  bank  robberies  he  committed  over  a  span  of  a  few 
months.  When  the  district  court  sentenced  Briggins  for  the 
2017 robberies, it accounted for the 1999 robberies in calculat‐
ing  his  criminal  history  points  under  the  Sentencing 
2                                                      No. 18‐1921 

Guidelines. Briggins now appeals, contending that the district 
court, when determining his advisory sentencing range, im‐
properly determined his criminal history category by impos‐
ing too many criminal history points for the 1999 robberies. 
Seeing no error, we aﬃrm. 
                                 I 
    Briggins  pleaded  guilty  in  2017  to  committing  multiple 
bank  robberies.  At  sentencing  a  primary  focus  became 
Briggins’s criminal history and, more specifically, how many 
criminal  history  points  should  be  assessed  for  the  ten  bank 
robberies he was convicted of in 1999 and for which he was 
sentenced to 84 months’ imprisonment. The number of points 
to be added for the 1999 robberies depended on whether the 
prior  84‐month  term  reflected  one  sentence  (for  all  ten 
robberies)  or  multiple  concurrent  sentences  (for  the  ten 
separate  robberies).  Briggins  urged  the  former—if  the  84‐
month  term  reflected  one  sentence,  it  would  yield  fewer 
criminal history points and thus a lower advisory guidelines 
range.  
    The  district  court’s  determination  of  Briggins’s  criminal 
history points tracked the Sentencing Guidelines analysis of‐
fered by the probation oﬃce. In its presentence investigation 
report, the probation oﬃce concluded that Briggins received 
ten concurrent sentences—one for each of the ten bank rob‐
beries. So, too, did the probation oﬃce recognize that the cal‐
culation  of  Briggins’s  criminal  history  points  needed  to  ac‐
count for the threefold reality that he was charged with all ten 
robberies  in  the  same  indictment,  pleaded  guilty  to  each  of 
those robberies in the same proceeding, and faced sentencing 
for all ten on the same day. All of this had ramifications for 
the proper criminal history calculation.  
No. 18‐1921                                                          3

   In  the  end,  the  probation  oﬃce  recommended  that 
Briggins receive six criminal history points for the 1999 bank 
robberies.  These  six  points  captured  all  ten  robberies  and 
came from an application of two provisions within § 4A1.1 of 
the  guidelines.  The  first  three  of  those  points  came  from 
§ 4A1.1(a),  which  requires  sentencing  courts  to  “[a]dd  3 
points for each prior sentence of imprisonment exceeding one 
year and one month.” And the other three points came from 
a  provision,  § 4A1.1(e),  that  applies  where,  as  here,  a 
defendant  is  convicted  of  multiple  oﬀenses  charged  in  the 
same indictment or receives multiple sentences on the same 
day. In this way, § 4A1.1(e) accounts for the circumstance of 
multiple convictions and sentences. 
    We can put the point in even plainer terms. A defendant 
sentenced to more than 13 months’ imprisonment following a 
felony  conviction  ordinarily  receives  three  criminal  history 
points  for  that  oﬀense  at  a  later  sentencing.  See  U.S.S.G. 
§ 4A1.1(a).  By  this  logic,  it  may  seem  that  a  defendant  like 
Briggins convicted of and sentenced for ten separate robberies 
should  receive  30  criminal  history  points—three  for  each 
conviction. The guidelines do not work that way, though, in 
situations  like  the  ones  present  here.  Where  the  prior 
sentences  “resulted  from  oﬀenses  contained  in  the  same 
charging  instrument”  or  were  “imposed  on  the  same  day,” 
the  Sentencing  Commission  limited  the  number  of  criminal 
history  points  assigned  to  those  sentences.  Id.  § 4A1.2(a)(2). 
The first  sentence  still receives three points (consistent with 
the ordinary rule), but the remaining sentences are subject to 
a capping rule: § 4A1.1(e) assigns one criminal history point 
for each additional sentence resulting from a conviction of a 
crime  of  violence  but  limits  the  maximum  number  of 
additional points to three. 
4                                                      No. 18‐1921 

    The probation oﬃce applied this capping rule when calcu‐
lating  Briggins’s  criminal  history  points  here.  It  began  with 
the ten sentences Briggins received for the ten 1999 robberies 
and assigned three points to the first of those sentences under 
§ 4A1.1(a)  because  the  sentence  exceeded  13  months.  From 
there  the  probation  oﬃce  recognized  that,  because  the  ten 
sentences came from the same indictment and were imposed 
on the same day, the limitations of § 4A1.1(e) applied. Apply‐
ing  § 4A1.1(e)  meant  that  only  three  additional  points  were 
allowed  for  Briggins’s  remaining  nine  robberies.  The  math 
from there was simple: Briggins received a total of six criminal 
history points for the ten 1999 robberies.  
    At  the  sentencing  hearing  for  the  2017  robberies,  the 
district court agreed with and adopted the probation oﬃce’s 
analysis of Briggins’s criminal history. The resulting advisory 
guidelines range for Briggins’s 2017 bank robberies was 77 to 
96  months’  imprisonment.  The  district  court  imposed  a 
sentence of 96 months.  
                                 II 
    On  appeal  Briggins  renews  his  challenge  to  the  district 
court’s calculation of the criminal history points assigned to 
his 1999 bank robberies. He does so by attacking a key factual 
premise upon which the district court based its determination 
that the prior robberies warranted a total of six criminal his‐
tory points. As Briggins sees the 1999 proceeding, he received 
not  ten  concurrent  sentences,  but  rather  one  sentence  of  84 
months  for  all  ten  robberies.  On  this  view,  he  contends  he 
should  have  received  only  three  criminal  history  points  for 
the  single  term  of  84  months  he  received  for  the  1999  rob‐
beries, and thus there was no need for the district court to ever 
get into how the guidelines treat multiple sentences.  
No. 18‐1921                                                       5

    Resolving whether Briggins received multiple concurrent 
sentences or one sentence for his ten bank robberies requires 
us to review the 1999 sentencing hearing in some detail. The 
beginning point is recognizing that Briggins pleaded guilty to 
committing  ten  separate  bank  robberies,  each  of  which  had 
been  charged  as  a  separate  count  in  the  underlying  indict‐
ment. At the 1999 sentencing hearing, the district court stated 
that it was sentencing Briggins “to a term of 84 months.” In 
doing so, the court emphasized that Briggins deserved to be 
punished for each robbery—he should not, as the sentencing 
judge put it, receive any “group discounts” for having com‐
mitted  ten  separate  robberies.  The  district  court’s  written 
judgment reflected that Briggins pleaded guilty to ten counts 
that resulted in “a total term of 84 months.” Nowhere in the 
written  judgment  did  the  court  indicate  whether  the  84‐
month term reflected concurrent sentences. 
    Briggins latches onto the district court’s use of the phrase 
“a term” of imprisonment to argue that he received a single, 
lump‐sum term of 84 months for the ten robberies. He does 
not dispute that he pleaded guilty to ten separate robberies, 
but rather underscores that he was sentenced to “a term” of 
84  months—a  single  term,  not  multiple  terms  or  concurrent 
terms. And this single sentence, Briggins continues, is wholly 
accounted for by the three criminal history points added un‐
der  § 4A1.1(a);  there  was  no  basis  for  assigning  additional 
criminal history points under § 4A1.1(e) or any other provi‐
sion of the guidelines. The upshot of Briggins’s argument is 
that it was not even necessary for the district court to reach 
§ 4A1.1(e) because multiple sentences were not in play in the 
first place. 
6                                                     No. 18‐1921 

    We  disagree.  Briggins’s  insistence  that  he  received  only 
one sentence because the district court announced “a term” of 
imprisonment ignores the substance and full context of what 
transpired  at  his  1999  sentencing  hearing.  The  transcript 
shows that the district court intended to punish each robbery 
separately, for there is no other way to understand the sen‐
tencing  judge’s  comments  that  Briggins  was  not  entitled  to 
“any type of group discounts” or “a two‐for‐one sale or a ten‐
for‐one sale.” 
   The district judge made other statements at sentencing to 
drive home that Briggins deserved to be punished for each of 
the  ten  robberies.  At  one  point,  for  example,  the  judge 
explained  that,  if  Briggins  had  committed  just  one  bank 
robbery, he would “probably be looking at three to five years 
easily,” and that “any judge could sentence [him] to 30 years 
and say, well, it’s three years for each of the bank robberies.” 
The district judge further observed that, even if he sentenced 
Briggins to just “one year for every one of the bank robberies,” 
he would face a total of ten years. But the court was quick to 
recognize  that  a  sentence  along  those  lines  would  be  well 
outside  the  then‐mandatory  guidelines  range  of  63  to  78 
months.  So  the  district  court  instead  applied  an  upward 
departure, reasoning that the ten robberies conducted over a 
short  period  of  time  presented  an  “unusual  circumstance” 
that  was  not  adequately  taken  into  consideration  by  the 
guidelines. The 1999 sentencing ended with the district court 
imposing a sentence of 84 months. 
    A  broader  point  deserves  underscoring.  Accepting 
Briggins’s  position  would  require  us  to  conclude  that  the 
district court sentenced him to 84 months for one of the ten 
1999 bank robberies but to no time for the other nine. But any 
No. 18‐1921                                                         7

view like that neither accounts for what the district judge said 
at  sentencing—that  Briggins  would  not  receive  a  break 
because  he  committed  multiple  bank  robberies—nor  the 
reality that the court was obligated to sentence him on each of 
the ten separate bank robberies to which he pleaded guilty. 
We  also  cannot  overlook  that  the  district  court  imposed  a 
special assessment of $100 for each of the ten robberies for a 
total  of  $1,000—yet  another  indicator  that  the  district  judge 
understood  the  ten  robberies  as  resulting  in  separate 
convictions  warranting  separate  sentences.  The  only  other 
interpretation,  which  makes  even  less  sense,  is  that  the  84‐
month  sentence  reflected  the  sum  total  of  ten  consecutive 
sentences of 8.4 months each. Not only would a sentence like 
that—less  than  one  year  for  a  bank  robbery—bear  little 
relationship to the applicable guidelines range, but it would 
also require us to assume the district judge (who uttered not 
a word about consecutive sentences) intended to impose ten 
small but consecutive sentences.  
   Our  conclusion  that  the  district  court  imposed  ten 
concurrent  sentences  for  the  1999  robberies  aligns  squarely 
with the presumption that sentences imposed in a multiple‐
count  case  run  concurrently  with  one  another.  See  U.S.S.G. 
§ 5G1.2(c) (explaining that “[i]f the sentence imposed on the 
count carrying the highest statutory maximum is adequate to 
achieve the total punishment, then the sentences on all counts 
shall  run  concurrently”).  Indeed,  the  Sentencing 
Commission’s  accompanying  commentary  (in  eﬀect  at  the 
time  of  the  1999  sentencing  and  now)  clarifies  that,  in  a 
multiple‐count case, the total punishment is to be imposed on 
each  count  and  the  sentences  on  all  counts  are  to  run 
concurrently. See id. § 5G1.2 & cmt; see also id. § 5G1.2 & cmt. 
(eﬀective  Nov.  1,  1998).  Congress  incorporated  this  same 
8                                                      No. 18‐1921 

presumption  of  concurrence  into  the  statutory  provision 
governing  the  imposition  of  multiple  sentences  for  a 
defendant  convicted  of  a  federal  oﬀense.  See  18  U.S.C. 
§ 3584(a).  
    We decline to interpret Briggins’s 1999 sentence in a way 
that  contravenes  not  only  this  presumption  of  concurrence, 
but  also  the  sentencing  judge’s  clear  statements  that  he  in‐
tended  to  hold  Briggins  accountable  for  each  robbery.  The 
most accurate reading of Briggins’s 1999 sentence—the read‐
ing  fairest  to  the  record—is  that  “a  term  of  84  months”  re‐
flected multiple concurrent sentences. 
    Briggins urges a contrary conclusion by pointing to prior 
decisions where courts have concluded that “a term” refers to 
one sentence or, at the very least, creates enough ambiguity 
about what sentence a defendant received to warrant resen‐
tencing. In United States v. Eskridge, for example, the question 
was whether the district court had imposed one term or two 
concurrent  terms  of  supervised  release  for  the  defendant’s 
two convictions. 445 F.3d 930, 934 (7th Cir. 2006). After exam‐
ining  the  sentencing  transcript,  we  held  that  the  defendant 
was entitled to resentencing for supervised release violations 
because the district judge, in sentencing the defendant to “a 
term of 26 months,” in no way clarified (in the judgment or 
otherwise) whether he had sentenced the defendant to one or 
two terms of supervised release. See id. at 935. And we added 
that “if the order accurately reflects the judge’s decision, how‐
ever mistaken, to impose just a single term, it cannot be cor‐
rected.” Id. at 934.  
    The circumstances here are diﬀerent. The statements the 
district  judge made  immediately before  sentencing Briggins 
for the 1999 robberies do not leave room for an interpretation 
No. 18‐1921                                                        9

that  the  court  may  have  decided—however  mistakenly—to 
impose  a  single  term  of  imprisonment.  To  the  contrary,  the 
district judge’s statements made clear that he intended to hold 
Briggins accountable for each of the ten robbery convictions. 
At  the  time,  moreover,  the  guidelines  required  the  court  to 
sentence Briggins on each count of conviction, with the pre‐
sumption that such sentences would run concurrently.  
    On this record, we conclude that the district court in 1999 
imposed multiple sentences for Briggins’s ten robbery convic‐
tions. At  Briggins’s  sentencing  for  the  2017  convictions,  the 
district  court  thus  properly  assessed  six  criminal  history 
points  for  Briggins’s  1999  sentences—three  criminal  history 
points under U.S.S.G. § 4A1.1(a) for one sentence, and three 
additional  points  for  the  remaining  nine  sentences  under 
U.S.S.G. § 4A1.1(e). 
   Accordingly, we AFFIRM.